Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 2, 3, 13, 13, and 17 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims on pages 12-14 of the 1/18/2022 Office Action.
Since claim 1 is amended to include all of the limitations of allowable claim 2, claim 1 is allowable for the same reasons as set forth in the 1/18/2022 Office Action.  Further, since claim 10 is amended to include all of the limitations of allowable claims 12 and 13, claim 10 is allowable for the same reasons as set forth in the 1/18/2022 Office Action.  Further, since new claim 20 includes all of the limitations of claim 10 and allowable claim 17, claim 20 is allowable for the same reasons as set forth in the 1/18/2022 Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763           
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763